Citation Nr: 1439033	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-46 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left kidney disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from April 24, 1986, to June 17, 1986. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In an April 2013 decision, the Board reopened and remanded the claim for additional evidentiary development.  In February 2014 the Board determined that the development ordered as part of the April 2013 remand was not sufficiently completed, and again remanded the claim.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The factual background of this case is comprehensively addressed in the April 2013 remand.  At that time, the Board determined that an addendum to a February 2012 VA medical opinion was necessary.  The examiner was asked to address the significance of the Veteran's competent report of a back injury in service in 1986 and his complaint in 1987 of left flank pain with reported history of back injury.

In a June 2013 addendum opinion, the nurse practitioner who examined the Veteran in February 2012 opined that ][i]t is less likely than not (less than 50 percent probability) that the left flank pain began in service as a whole or including the one year presumptive period or is otherwise related to service."  While the examiner did refer to the back complaints in service, she did not address the significance of the 1987 complaints of left flank pain with history of back injury nor did she refer to the kidney-related disorders which had been diagnosed in the course of the February 2012 examination, namely, cystic kidney disease and Stage 3 chronic kidney disease.  Thus, the opinion was determined not have been responsive to the Board remand and another opinion was deemed necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998). 

In its February 2014 remand, the Board pointed out that in July 2013, the Veteran addressed VA's finding of no evidence of flank pain while he was in the military, stating that he did in fact suffer from pain around the kidney area while in the military.  The Veteran is competent to report that he had pain in the kidney area during service.  He added that, while this was initially thought to be associated with a back problem, after his service separation this was determined to be due to a kidney condition. 

In the February 2014 remand, the Board ordered that the claims folder be returned to the VA nurse practitioner who conducted the February 2012 VA examination and supplied the June 2013 addendum to obtain another addendum that addressed all kidney-related diagnoses noted in the February 2012 examination and the Veteran's competent report of pain in the kidney area during service injury in service in 1986 and his complaint in 1987 of left flank pain. 

Following the Board's February 2014 remand, a VA physician - not the VA nurse practitioner who conducted the February 2012 VA examination -- supplied an addendum opinion in March 2014.  While the remand instructions clearly stated that if the February 2012 nurse practitioner was unavailable "the Veteran should be scheduled for the appropriate examination," the physician commented that "[a]nother physical exam was not done because nothing was to gained [sic] from it."  The examiner further commented that he reviewed the records and prior examination and "felt [the examiner] answered the question adequately.  Why this request was even generated by the Appeals Management Center is perplexing to me.  ......... Another physical exam was not done because nothing was to gained from it.  The answer to the questions asked are historical and are in his past military records and medical records." 

Despite this physician's personal opinion that the prior examination and addendum are adequate, the Board, as fact finder, has determined that they are not.  The physician failed to respond to the questions posed by the Board and a new examination and opinion are required.  Barr, Stegall.  The questions at the heart of this appeal are medical and not within the competence of lay persons, including the Board.  Thus, a medical opinion is necessary to decide the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA nurse practitioner who conducted the February 2012 VA examination (and supplied the June 2013 addendum report) to obtain another addendum to the opinion.  If that examiner is unavailable or determines that an addendum cannot be provided without an examination, the Veteran should be scheduled for the appropriate examination.  If needed, this appropriate examination should be conducted by a qualified medical professional other than the one who supplied the March 2014 addendum.  The claims folder should be made available to the examiner for review before the examination.

Based on the review of the record, or examination if necessary, the examiner should answer the following questions:

Is it at least as likely as not (50 percent of higher degree of probability) that the Veteran's current kidney condition (cystic kidney disease and Stage 3 chronic kidney disease was diagnosed in the course of the February 2012 VA examination) is related to his active military service?

The examiner should address the significance of the Veteran's competent report of a back injury in service in 1986 and his complaint in 1987 of left flank pain with reported history of back injury.

A complete rationale should be for provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  To help avoid future remand, ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



